Order entered August 4, 2017




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-17-00600-CV

                          BMW OF NORTH AMERICA, LLC, Appellant

                                                  V.

CANDACE GUNN, ADMINSTRATRIX OF THE ESTATE OF GARY DON GUNN, SR.,
                           Appellee

                             On Appeal from the Probate Court No. 2
                                      Dallas County, Texas
                              Trial Court Cause No. PR-16-03004-2

                                              ORDER
                   Before Chief Justice Wright, Justice Francis, and Justice Stoddart

       We GRANT appellant’s petition for permission to appeal an interlocutory order. A
notice of appeal is deemed to have been filed as of the date of this order, and the appeal will
proceed in accordance with the rules governing accelerated appeals. See TEX. R. APP. P. 28.3(k).
       The docketing statement reflects there is no reporter’s record. We ORDER Dallas
County Clerk John Warren to file the clerk’s record no later than August 14, 2017. See TEX. R.
APP. P. 35.1(b).
       We DIRECT the Clerk of this Court to send a copy of this order to the Honorable Ingrid
Warren, Presiding Judge of Probate Court No. 2, the Honorable John Peyton, sitting by
assignment, Mr. Warren, and all counsel of record.
                                                         /s/   CAROLYN WRIGHT
                                                               CHIEF JUSTICE